DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Appeal Brief filed on 12/13/2021.  An appeal brief conference held with SPE Ashish Thomas and Ryan M. Stiglic on 4/7/2022 on this case. Claims 21-34 and 37-42 are pending in this office action, of which claims 21, 27 and 34 are independent claims.

Terminal Disclaimer
The terminal disclaimer filed and approved on 4/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patents has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 21-34 and 37-42 (re-numbered 1-20) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
Based on the Appeal Brief conference decision, claims 21-34 and 37-42 have been allowed.
The cited references and other prior art of record do not teach or fairly suggest the combined limitations of “process a first image that includes a plurality of objects to detect each of the plurality of objects; for each of the plurality of objects, associate a token with the object; present the first image that includes the plurality of objects; receive a first selection of a first object of the plurality of objects from the first image; receive a second selection of a second object of the plurality of objects from the first image; determine a first token corresponding to the first object and a second token corresponding to the second object; query at least one index maintained in a data store to determine, based at least in part on the first token or the second token, a second image indicated in the at least one index, the second image including a third object having a first visual similarity to the first object and does not include an object having a second visual similarity to the second object” as recited in the independent claims 21 and as applicant argued on pages 6-9 of the filed appeal brief. 
The cited references in the current office action and other prior art of record do not teach or fairly suggest the combined limitations of “processing a first image that includes a plurality of objects to detect each of the plurality of objects; for each of the plurality of objects, associating a token with the object; receiving a first selection of a first location within the first image; receiving a second selection of  a second location within the first image; determining a first token corresponding to a first object represented at the first location; determining a second token corresponding to a second object represented at the second location; querying at least one index maintained in a data store to determine, based at least in part on the first token and the second token, a plurality of additional images indicated in the at least one index, each of the plurality of additional images including a representation of an additional object having a first visual similarity to the first object and does not include an object having a second visual similarity to the second object” as recited in the independent claim 27 and as applicant argued on pages 6-9 of the filed appeal brief. 
The cited references in the current office action and other prior art of record do not teach or fairly suggest the combined limitations of “receive a second selection of a third representation of a third object included in the first image; in response to the selection and the second selection, process a first region of the first image corresponding to the first object to form a first token representative of the first object and process a second region of the first image to form a second token representative of the third object; query at least one index maintained in a data store to determine, based at least in part on the first token and the second token, a second image indicated in the at least one index, each of the second image including a second representation of a second object having a first visual similarity to the first object and does not include a representation of an object having a second visual similarity to the third object” as recited in the independent claim 34 and as applicant argued on pages 6-9 of the filed appeal brief. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



4/8/2022

/NARGIS SULTANA/Examiner, Art Unit 2164           

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164